Catron, Ch. J.
delivered the opinion of the court.
This court (Catron, Judge, dissenting) determined, in Young and Whitcomb vs. Read, 3 Yerg. 297, that a levy of property by the sheriff, and delivery bond taken and forfeited, is a satisfaction of the judgment, on which no second execution can issue; and if an alias do issue, it is subject to be quashed, as was done in that case, on the express and only ground, that the levy was holden in law to be a satisfaction of the first execution. This case has since been followed, and the principle applied to others, with the decided approbation of three of the members of this court, and its authority is not now subject to be questioned.
*249It follows of course, and so it was holden in the above cause, and those that followed the principles it decided, that the first judgment being extinguished, the plaintiff’s only remedy was on the delivery bond. Applying the foregoing principles to the cause before the court, and it presents no difficulty. Mrs. Camp was discharged from all liability on the judgment to which she was a party.— She did not join in the delivery bond, and was not liable to any new responsibility. The judgment against her and against Potts was without notice, not warranted by law, and is therefore void. It must be be reversed, and judgment be given against the parties to the delivery bond.
Judgment reversed.